THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

        THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”)
is entered into as of May 14, 2009, by and between 302 SABAL PARK PLACE
LONGWOOD, LLC, and 385 GOLF BROOK CIRCLE LONGWOOD, LLC, each a Delaware limited
liability company (collectively, “Seller”) and NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited partnership (“Purchaser”).

        WHEREAS, Purchaser and Seller entered into that certain Purchase and
Sale Agreement, dated as of April 10, 2009, as amended May 11, 2009 and May 13,
2009 (the “Agreement”), for the purchase and sale of certain properties more
particularly described in the Agreement; capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the
Agreement; and

        WHEREAS, Purchaser and Seller have agreed to amend and modify the
Agreement, as specified below.

        NOW, THEREFORE, in consideration of the above recitals, and the mutual
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by both parties, it is
mutually understood and agreed that the Agreement is amended as follows:

        1.        Amendment to Agreement. The following is hereby added as
Section 12.21 of the Agreement:

        “12.21   Roof Repairs. Purchaser has identified during its due diligence
certain required repairs to the roofs at the Property, and the parties agree
that it would be impractical for the Seller to complete such repairs prior to
Closing. Accordingly, after Closing and within two (2) Business Days after
receipt of written payment instructions from Purchaser, Seller shall pay to
Purchaser or its designee the sum of $1,000,000, and after making such payment,
Seller shall have no further liability or obligation to Purchaser with respect
to the condition of the roofs at the Property. Seller’s obligation under this
Section 12.21 shall survive the Closing.”

        2.        Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original but both of which shall constitute one
and the same instrument. Any signature to this Amendment produced via facsimile
shall be deemed an original signature and be binding upon the parties hereto.

        3.        Continuing Effect of Agreement. Except as specifically amended
and modified above, the Agreement shall remain in full force and effect and is
hereby ratified and confirmed.

        4.        Miscellaneous.

                   (A)     This Agreement shall governed by, and construed in
accordance with, the laws of the State of Florida and the substantive federal
laws of the United States.

--------------------------------------------------------------------------------

                   (B)     If any provision of this Amendment is adjudicated to
be invalid, illegal or unenforceable, in whole or in part, it will be deemed
omitted to that extent and all other provisions of this Amendment will remain in
full force and effect.

                   (C)     This Amendment shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, successors
and assigns.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment as
of the date set forth above.

SELLER:

302 SABAL BARK PLACE LONGWOOD, LLC, a
Delaware limited liability company

By: /s/ Gregory Newman
——————————————
Name: Gregory Newman
Title: Senior Vice President



385 GOLF BROOK CIRCLE LONGWOOD, LLC,
a Delaware limited liability company

By: /s/ Gregory Newman
——————————————
Name: Gregory Newman
Title: Senior Vice President



PURCHASER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited partnership

By:  NTS Realty Capital, Inc., a Delaware
corporation, its managing general partner

By: /s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: Senior Vice President

